PER CURIAM.
This controversy turns wholly upon controverted questions of fact, and such is the conflict of testimony that a safe opinion of the merits cannot he formed. The learned district judge, from whose decree the appeal is taken, rejected the theory of the collision of either party, and concluded that the libel ought to be dismissed upon considerations which appear to be reasonable. Without saying that we fully concur in his conclusions, we think the decree should be affirmed because the libelants did not establish their case by any preponderance of evidence.
The decree is affirmed, with costs of this court.